         Case 1:19-cr-00125-ABJ Document 64 Filed 07/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

              v.                                    Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                   Defendant.


    REPLY IN SUPPORT OF DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
      EVIDENCE REGARDING SPECIAL COUNSEL’S OFFICE INTERVIEW

       The government’s Opposition to Defendant’s Motion In Limine to Exclude Statements to

Special Counsel’s Office About this Case (“Opp.”), ECF 58, is a non-sequitur. The government

argues that “Rule 801(d)(2) of the Federal Rules of Evidence . . . classifies Defendant’s

statements as ‘not hearsay,’” id. at 1 – but Mr. Craig has not sought to exclude evidence of his

2017 interview with the Special Counsel’s Office (“SCO”) on the grounds that his statements are

hearsay. Rather, Mr. Craig’s Motion seeks to exclude evidence of “alleged false statements to

the SCO in 2017.” Motion In Limine To Exclude Evidence Regarding Special Counsel’s Office

Interview (“Mot.”), ECF 46, at 1 (emphasis added).        The government is generally free to

introduce Mr. Craig’s own statements in 2017 if they are relevant and the government is offering

the statements for their truth. That is the point of the party admissions rule. Mr. Craig would

likely stipulate to having made most or all of the statements falling in that category that are

referenced in the government’s Opposition. See Opp. at 2–3.

       What the government cannot do is introduce statements that it believes are false, and then

“argue to the jury,” as it admittedly seeks to do, that “Defendant repeated the false and

misleading statements that he made to the FARA Unit during his SCO interview in 2017.” Opp.
          Case 1:19-cr-00125-ABJ Document 64 Filed 07/18/19 Page 2 of 4



at 5. That is the sort of evidence and argument that implicates Rule 404(b).1 The government

cannot disguise other-crimes evidence under the rubric of party admissions and assert that the

statements at issue are “not hearsay—and therefore admissible.” Id. at 4. The mere fact that a

statement is “not hearsay” under Rule 801 does not mean that it can bypass the hurdles to

admissibility set forth in Rules 404(b) and 403.

       The government has argued previously that it should be able to offer evidence of alleged

false statements during the SCO interview in order to show what was said at the FARA Unit

meeting on October 9, 2013, and to show absence of mistake. See id. at 6 (referencing Gov’t

Opp’n to Def.’s Mot. to Strike Paragraph 65 of the Indictment, ECF 33, at 4–5). As explained in

Mr. Craig’s Motion, the dubious probative value of alleged false statements from 2017 for those

purposes is substantially outweighed by the harms enumerated in Rule 403.            Specifically,

introducing evidence of alleged (but uncharged) false statements from 2017 would create an

impermissibly high risk of confusion, delay, and prejudice to Mr. Craig, including the possibility

that the jury would effectively substitute the alleged 2017 statements for the alleged 2013

statements when rendering its verdict. Mr. Craig would effectively need to defend against an

uncharged false statement offense in addition to the charged scheme offense.

       The government should not be allowed to introduce evidence of alleged “false and

misleading statements” to the SCO in 2017, Indictment ¶ 65, nor should it be able to “argue to

the jury” that “Defendant repeated the false and misleading statements that he made to the FARA

Unit during his SCO interview in 2017.” Opp. at 5.




1
  The government acknowledged during the July 10 motions hearing that it is “not arguing that
the Special Counsel interview is part of the scheme” charged in Count One. July 10, 2019 Hrg.
Tr. 117:3–8.
                                                   2
         Case 1:19-cr-00125-ABJ Document 64 Filed 07/18/19 Page 3 of 4



Dated: July 18, 2019                       Respectfully submitted,


                                           /s/ William W. Taylor, III
                                           William W. Taylor, III (D.C. Bar No. 84194)
                                           Paula M. Junghans (D.C. Bar No. 474419)
                                           Ezra B. Marcus (D.C. Bar No. 252685)
                                           ZUCKERMAN SPAEDER LLP
                                           1800 M Street N.W. Suite 1000
                                           Washington, D.C. 20036
                                           Tel: (202) 778-1800
                                           Fax: (202) 822-8106
                                           Email: wtaylor@zuckerman.com
                                           Email: pjunghans@zuckerman.com
                                           Email: emarcus@zuckerman.com

                                           William J. Murphy (D.C. Bar No. 350371)
                                           Adam B. Abelson (D.C. Bar No. 1011291)
                                           ZUCKERMAN SPAEDER LLP
                                           100 East Pratt Street, Suite 2440
                                           Baltimore, MD 21202
                                           Tel: (410) 332-0444
                                           Fax: (410) 659-0436
                                           Email: wmurphy@zuckerman.com
                                           Email: aabelson@zuckerman.com

                                           Attorneys for Defendant Gregory B. Craig




                                       3
         Case 1:19-cr-00125-ABJ Document 64 Filed 07/18/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on July 18, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF Service.


                                               /s/ Ezra B. Marcus
                                               Ezra B. Marcus




                                          4
